— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Patricia B. Adduci, Commissioner of Motor Vehicles of the State of New York, dated July 25, 1990, which, after a hearing, found that the petitioner had willfully failed to effect quality repairs, committed a fraudulent or deceptive practice, and failed to have records available for inspection upon request during business hours, and imposed a civil penalty of $800 and a suspension of the petitioner’s repair shop registration and business certificate for 15 days.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The instant proceeding stems from repair work performed by the petitioner upon an automobile which had been damaged after it had been stolen. The record of the administrative hearing clearly established, inter alia, that the petitioner failed to provide quality repairs, since, when the complainant took possession of his automobile, its frame, hood, and wheels were misaligned and its brakes, inter alia, did not operate properly. Furthermore, the petitioner represented in its invoice that it had replaced certain parts with new parts which in fact were not replaced or were replaced with used parts. Such misrepresentations about repairs performed constituted substantial evidence that the petitioner engaged in a fraudulent and deceptive practice (see, Matter of Lyon Coram Auto Body v New York State Dept. of Motor Vehicles, 147 AD2d 564). Since the determination was supported by substantial evidence, that determination may not be disturbed (see, Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
Furthermore, we cannot agree with the petitioner that the measure of punishment imposed upon it was so disproportionate to the charge sustained " ' " 'as to be shocking to one’s *672sense of fairness’ ” ’ ” (Matter of Purdy v Kreisberg, 47 NY2d 354, 360, quoting Matter of Pell v Board of Educ., 34 NY2d 222, 233).
We have examined the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Sullivan and Balletta, JJ., concur.